United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                        July 24, 2012

                                              Before

                          FRANK H. EASTERBROOK, Chief Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 11‐3010

ALASSANE KONTE,                                        Petition for Review of an Order of the
                               Petitioner,             Board of Immigration Appeals.

       v.                                              No. A098 520 242

ERIC H. HOLDER, JR., Attorney
General of the United States,
                              Respondent.



                                             O R D E R

       Respondent’s Motion to Amend and Publish the Court’s Order of July 12, 2012, is
GRANTED in part. We hereby amend our order by removing the following language from
the second sentence on page 1: “we remand the petition for the limited purpose of vacating
the order of removal to Senegal;” and we decline the request to publish the order, as
amended, as a precedential opinion.